 1
 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   JAMES MOSLEY,                                   Case No. 1:18-cv-00557-SAB
12                       Plaintiff,                  ORDER RE JOINT STIPULATION TO
                                                     CONTINUE THE EXPERT
13                  v.                               DISCOVERY CUT-OFF DEADLINE
14   ASHLEY FURNITURE                                (ECF No. 19)
     INDUSTRIES, INC., et al.,
15
                         Defendants.
16

17             Finding that good cause exists to continue the expert discovery deadline, IT IS
18   HEREBY ORDERED that the expert discovery cut-off deadline is continued to a date 21
19   days following the Court’s order on Defendants’ currently-pending Motion for Summary
20   Judgment, or June 30, 2019 (30 days prior to trial), whichever is earlier, for the deposition of
21   Parley Madsen III, M.D. Apart from the deposition of Parley Madsen III, M.D., the expert
22   discovery cutoff remains April 12, 2019. All other aspects of the scheduling order remain in
23   effect.
24
     IT IS SO ORDERED.
25

26   Dated:      April 3, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
